DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,022,833. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims contain the same or similar limitations as outlined in the table below.
Instant application
US 11,022,833
Claim 1: An electro-optical device comprising: a seal material surrounding a display region; a first transistor overlapping with the seal material; a second transistor overlapping with the seal material; a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed 
Claim 1: An electro-optical device comprising: a seal material surrounding a display region; a first transistor, a second transistor, a first wiring and a second wiring, each being disposed in a region that overlaps with the seal material, the first wiring is disposed between the seal material and the first transistor such that 
Claim 2: wherein the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 2: wherein the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 3: wherein84 the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between the seal material and 
Claim 3: wherein the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between 
Claim 4: wherein the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 4:  wherein the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 5: An electronic apparatus comprising the electro-optical device according to claim 1.
Claim 5: An electronic apparatus comprising the electro-optical device according to claim 1.
Claim 6: An electro-optical device comprising: a seal material surrounding a display region; a first transistor overlapping with the seal material; a second transistor overlapping with the seal material; a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a central part of a channel region of the first transistor in a channel length direction of the channel region of the first transistor in 
Claim 6: An electro-optical device comprising: a seal material surrounding a display region;  a first transistor, a second transistor, a first wiring and a second wiring, each being disposed in a region that overlaps with the seal material, the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a central part of a channel region of the first transistor in a channel length direction of the channel region of the first transistor in plan view, the second wiring is disposed 
Claim 7: wherein the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 7: wherein the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 8: wherein the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between the seal material and the display region in plan view, and the first wiring does not overlap the light-shielding portion in plan view.
Claim 8: wherein the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between the seal material and the display region in plan view, and the first wiring does not overlap the light-shielding portion in plan view.
Claim 9: wherein the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 9: wherein the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 10: An electronic apparatus comprising the electro-optical device according to claim 6.
Claim 10: An electronic apparatus comprising the electro-optical device according to claim 6.
Claim 11: An electro-optical device comprising: a seal material surrounding a display region; a first transistor overlapping with the seal material; a second transistor overlapping with the seal material; 86 a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a channel region of a first semiconductor layer of the first transistor and a gate electrode of the first transistor in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a channel region of the second transistor in plan view, 
Claim 11: An electro-optical device comprising: a seal material surrounding a display region; a first transistor, a second transistor, a first wiring and a second wiring, each being disposed in a region that overlaps with the seal material, the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with an overlap position at which a channel region of a first semiconductor layer of the first transistor and a gate electrode of the first transistor overlap with each other in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a channel region of the 
Claim 12: wherein the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 12: wherein the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 13: wherein the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between the seal material and the display region in plan view, and the first wiring does not overlap the light-shielding portion in plan view.
Claim 13: wherein the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between the seal material and the display region in plan view, and the first wiring does not overlap the light-shielding portion in plan view.
Claim 14: wherein87 the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 14: wherein the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 15: An electronic apparatus comprising the electro-optical device according to claim 11.
Claim 15: An electronic apparatus comprising the electro-optical device according to claim 11.
Claim 16: An electro-optical device comprising: a seal material disposed surrounding a display region; a first transistor overlapping with the seal material; a second transistor overlapping with the seal material; a first wiring overlapping with the seal material; and a second wiring overlapping with the seal material, wherein the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a central part of a channel region of the first transistor in a channel length direction of the channel region of the first transistor in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a central part of a channel region of the second transistor in a channel length direction of the channel region of the second transistor in plan view, and the first 
Claim 16: An electro-optical device comprising: a seal material disposed surrounding a display region; a first transistor, a second transistor, a first wiring and a second wiring, each being disposed in a region that overlaps with the seal material, the first wiring is disposed between the seal material and the first transistor such that the first wiring overlaps with a central part of a channel region of the first transistor in a channel length direction of the channel region of the first transistor in plan view, the second wiring is disposed between the seal material and the second transistor such that the second wiring overlaps with a central part of a channel region of the second transistor in a channel length direction of the channel region of the second transistor in plan view, and the first wiring and the second wiring are arranged with an interval in a first direction, the interval is not less than a width of the first wiring in the first direction.
Claim 17: wherein88 the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 17: wherein the first wiring has a portion that projects from the channel region of the first transistor in a channel width direction of the channel region of the first transistor.
Claim 18: wherein the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between the seal material and the display region in plan view, and the first wiring does not overlap the light-shielding portion in plan view.
Claim 18:  wherein the second substrate includes a light-shielding portion surrounding the display region, the light-shielding portion being disposed between the seal material and the display region in plan view, and the first wiring does not overlap the light-shielding portion in plan view.
Claim 19: wherein the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 19:  wherein the first transistor and the second transistor are disposed adjacent to each other in plan view.
Claim 20: An electronic apparatus comprising the electro-optical device according to claim 16.
Claim 20: An electronic apparatus comprising the electro-optical device according to claim 16.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.